THURMAN, J.
This is a companion case of tbe one just decided by this court — Hill v. Moss et al., as Officers of the Granite School District, 61 Utah 213, 211 Pac. 994. Tbe cases, by stipulation of tbe parties, were argued and submitted together upon tbe understanding tbat tbe decision in one case should be controlling in tbe other.
It is therefore ordered that tbe peremptory writ of mandate be granted, as prayed for in the application.
*223CORFMAN, C. J., and WEBER, GIDEON, and FRICK, JJ., concur. '